Appeal unanimously dismissed. Memorandum: *831The order is not appealable; it does not fall within the provisions of section 517 of the Code of Criminal Procedure and there is no other statutory authority for the appeal. (People v. Parker, 28 A D 2d 1121; People v. Pilon, 27 A D 2d 688; People v. Finney, 20 A D 2d 661; People v. Moore, 18 A D 2d 616.) Furthermore, if the order were appealable, we would affirm on the ground that the papers sought are not relevant to an appeal from, an order denying a motion to suppress evidence made after a judgment of conviction has been affirmed. (Appeal from order of Steuben County Court denying, without a hearing, motion for free papers.) Present — Goldman, J. P., Del Vecchio, Marsh, Witmer and Henry, JJ.